            Case 1:20-cv-01382-DAD-SAB Document 8 Filed 12/29/20 Page 1 of 1


 1

 2

 3

 4

 5
                           UNITED STATES DISTRICT COURT
 6
                                   EASTERN DISTRICT OF CALIFORNIA
 7

 8   GEORGE AVALOS,                                       Case No. 1:20-cv-01382-NONE-SAB

 9                    Plaintiff,                          ORDER DIRECTING CLERK OF COURT
                                                          TO ASSIGN DISTRICT JUDGE FOR
10           v.                                           PURPOSES OF CLOSING CASE AND
                                                          ADJUST THE DOCKET TO REFLECT
11   BANK OF THE SIERRA,                                  VOLUNTARY DISMISSAL PURSUANT TO
                                                          RULE 41(a) OF THE FEDERAL RULES OF
12                    Defendant.                          CIVIL PROCEDURE

13                                                        (ECF No. 7)

14

15          On December 24, 2020, a stipulation was filed dismissing this action with prejudice and

16 with each party to bear its own costs and fees. In light of the stipulation of the parties, this action

17 has been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688,

18 692 (9th Cir. 1997), and has been dismissed with prejudice and without an award of costs or

19 attorneys’ fees.
20          Accordingly, the Clerk of the Court is HEREBY DIRECTED to assign a district judge to

21 this case for the purpose of closing the case and then to adjust the docket to reflect voluntary

22 dismissal of this action pursuant to Rule 41(a).

23
     IT IS SO ORDERED.
24

25 Dated:      December 29, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28

                                                      1
